Citation Nr: 9906387	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  91-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE                      

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.  

Service connection for a psychosis was denied by the Board of 
Veterans' Appeals (Board) in a March 1978 decision.  A claim 
for service connection for a psychiatric disorder was denied 
by the Board in March 1982, and service connection for PTSD 
was denied by a decision of the Board in April 1988.  The 
veteran subsequently submitted additional evidence and 
requested that his claim for service connection for a 
psychiatric disorder, to include PTSD, be reopened.  The 
current appeal arises from a February 1991 rating decision 
which denied the application to reopen on the grounds that 
new and material evidence had not been submitted.  

In November 1992, the Board issued a decision denying the 
veteran's application to reopen his claim.  The veteran 
appealed the November 1992 decision to the United States 
Court of Veterans Appeals (Court).  On November 9, 1993, the 
Court issued a memorandum decision which granted a motion to 
remand the case and vacated the Board's 1992 decision.  
Judgment in accordance with the Court's decision was entered 
on November 30, 1993.  The Court stated that the Board's 
November 1992 decision failed to identify adequately the 
newly submitted evidence and to provide adequate reasons or 
bases for its finding that the newly submitted evidence was 
cumulative.  In addition, the Court held that evidence 
contained in the record raised sufficient notice of pertinent 
records to trigger the Board's duty to assist, citing Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (evidence of record 
"raised enough notice of pertinent private medical records" 
even prior to making a determination whether new and material 
evidence has been presented to reopen previously and finally 
decided claims).  

In order to comply with directions contained in the Court's 
decision, the Board remanded the case to the RO in 
April 1994.  Thereafter, the case was returned to the Board 
and an opinion by an independent medical expert (IME) was 
sought.  Such an opinion was received in December 1996 and 
the veteran and his representative (Disabled American 
Veterans, at that time) were given an opportunity to present 
additional evidence and argument.  In January 1997, a 
response was received whereby the representative indicated 
that no further evidence or argument would be submitted.

By the Board's April 1994 remand, the issue of entitlement to 
a total disability rating based on individual unemployability 
was referred to the RO for further action.  That issue was 
addressed by the RO in a September 1995 rating decision, but 
was not thereafter developed for appellate review.

The Board also notes that the Court's November 1993 
memorandum decision indicated that additional development was 
necessary relative to the issue of entitlement to a permanent 
and total disability rating for pension purposes.  However, 
as the Board pointed out in its April 1994 and March 1997 
remands, the RO previously awarded the veteran non-service-
connected pension benefits, effective from June 1968.  

The final preliminary matter to be addressed deals with 
representation.  Previously, the veteran was represented by 
Michael J. Kanaley, Jr., attorney-at-law.  Effective June 17, 
1996, the veteran changed his representative to Disabled 
American Veterans, and as of January 31, 1997, he further 
changed his representative to Kenneth M. Carpenter, attorney-
at-law.  The case was remanded by the Board in March 1997 to 
afford Mr. Carpenter an opportunity to review the case and to 
present argument on appeal.  In December 1997, Mr. Carpenter 
submitted additional argument in support of the veteran's 
appeal.  


FINDINGS OF FACT

1.  Service connection for a psychosis, psychiatric disorder, 
and PTSD were denied by decisions of the Board in March 1978, 
March 1982, and April 1988, respectively.

2.  Evidence received since the March 1982 denial of service 
connection for a psychiatric disorder is not cumulative and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  Evidence received since the April 1988 denial of service 
connection for PTSD is not cumulative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the prior, final denials of service 
connection for a psychiatric disorder, including PTSD, is new 
and material and the claim is reopened.  38 U.S.C.A. §§ 1110, 
5108, 7104(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.1100 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence that was of record at the time of the previous 
determinations included available service medical records, 
which show that the veteran was seen at various times with 
differing complaints.  The records mention nasopharyngitis, 
acute pharyngitis, malaria, acute right knee bursitis, acute 
bronchitis, pain in the right leg, and pain in the left 
thigh.  An October 1945 separation examination report 
indicates that the veteran had a normal psychiatric status.  

A VA hospital report dated in July 1958 indicates that the 
veteran had pain and stiffness of the neck with radiation to 
his arms.  It was reported that the first attack of this 
problem was during service, and that he had experienced 
intermittent attacks over the previous 14 years with no 
satisfactory diagnosis being provided.  It was felt that the 
most likely diagnosis to explain these symptoms was cervical 
disc disease.  

A February 1959 note summarizing VA treatment from 
November 1958 to February 1959 shows that in November 1958 
the veteran had attacks of pain in his neck and experienced 
malaise which was considered a possible residual of malaria.  
In January 1960, the veteran filed an appeal wherein he 
referred to having been injured in service as an explanation 
for neck or back problems.  In support of his appeal with 
respect to a back disability, the veteran submitted several 
statements, including one of his own in March 1960, wherein 
he described a specific injury in service.  A February 1960 
report from a private physician includes the diagnosis of a 
sacroiliac sprain.  

An April 1967 VA report shows that the veteran complained of 
being nervous, tense, anxious, emotional, and under stress.  
The diagnosis was that of an emotionally unstable 
personality.  VA hospital reports prepared a year later 
indicate that the veteran was hospitalized beginning in 
June 1968.  A diagnosis of paranoid type schizophrenic 
reaction was made.  A July 1968 x-ray report indicates that 
there was evidence of arthritic changes at C4 and C5 with 
evidence of minimal narrowing of the intervertebral disc 
space.  

An August 1969 VA examination report shows that the veteran 
was diagnosed as having schizophrenia, paranoiac [sic] 
reaction.  An x-ray report accompanying that examination 
includes an assessment of osteoarthritis at C5 and C6.  

State hospital reports dated in 1970 and 1972 indicate that 
the veteran was extensively evaluated after his being 
arrested for killing a former supervisor in March 1970.  The 
hospital summary covering the period from December 1971 to 
April 1972 indicates that the veteran had long-standing, 
chronic paranoid schizophrenia.  It was noted that he had 
been previously hospitalized in 1968 and had been diagnosed 
as having a paranoid type schizophrenic reaction.  That 
examiner diagnosed paranoia.  Similar reports prepared in 
August 1974 and January 1976 were received.  

The veteran testified at a hearing held at the RO in 
February 1977.  He said that, while he had never been treated 
for a mental condition during service, he believed that his 
psychiatric problems had their beginning during his military 
experience.  He likened the circumstances in which he shot 
his former supervisor to his own war experiences.  He pointed 
to court proceedings wherein doctors had indicated that he 
had had a mental illness that dated as far back as 1965.  

Received in November 1977 was a partial transcript of trial 
proceedings during which several physicians, including Dr. 
William Libertson, testified about the veteran's mental 
status. 

Based on the evidence described above, service connection for 
a psychosis was denied by the Board in March 1978 on the 
basis that the veteran's psychiatric disorder did not 
originate in service and was not demonstrated for 
approximately two decades after service.  

At a mental hygiene clinic intake interview conducted later 
in March 1978, the veteran expressed his belief that his 
former supervisor was authoritarian, just as Nazi Germans had 
been during World War II.  He indicated that he had secured 
permission to kill Germans during service and that he still 
had that right.  

A December 1978 letter from Melvin K. Pisetzner, M.D., 
indicates that he had known the veteran since February 1978 
and that he had severe psychiatric problems as evidenced by 
long-standing difficulties dealing with authority, 
intermittent paranoid ideation, withdrawal, isolation, 
prolonged private hospitalizations, and previous 
incarceration.  Dr. Pisetzner indicated that he supported the 
veteran's VA claim without reservation.  

Several letters dated in 1979 and 1980 were received from 
physicians and attorneys who had dealt with the veteran 
during criminal proceedings.  They expressed their opinions 
regarding the onset of the veteran's psychiatric 
difficulties.  Specifically, in a February 1979 letter, 
Dr. Pisetzner indicated that the veteran's history of 
paranoid ideation dated back many years, including his years 
of military service.  He opined that the veteran's illness 
began during military service and had continued since that 
time.  A similar opinion was expressed by William Libertson, 
M.D., in a July 1979 letter.  Dr. Libertson indicated that he 
had reviewed the veteran's file and was able to express the 
opinion that the veteran's extensive history of paranoid 
regression dated back to military service.  Dr. Pisetzner 
reiterated his February 1979 opinion in letters dated in 
July 1979 and January 1980.  He reported that he had not 
worked with anyone where it was clearer that a psychiatric 
illness was service connected.

In letters dated in July and October 1979, attorneys who had 
represented the veteran during criminal proceedings indicated 
that, after having dealt extensively with the veteran's case 
and with the medical reports surrounding it, it was felt that 
the veteran's long-standing illness may well have originated 
during military service.  

In an August 1979 letter, I. G. Koilpillai, M.D., opined that 
there was no doubt that the veteran's illness dated back to 
military service, and that service played a major 
contributory and/or precipitating role in the veteran's 
illness.  In a December 1979 letter, Dr. Libertson indicated 
that he had reviewed all of his records beginning with an 
initial examination of the veteran in March 1970.  
Dr. Libertson stated that it was the veteran's hypothesis 
that he had been indoctrinated to kill Germans and that he 
experienced a paranoid delusion that his former supervisor 
had fit that pattern and caused the flashback which had been 
enhanced by a German Luger tie clasp worn by the supervisor.  
It was opined that, ever since military service, the veteran 
had experienced a latent psychosis which merely blossomed 
prior to the homicide.  Dr. Libertson also indicated that a 
judgment that there was no relationship with military service 
was equally arguable.  

In a January 1980 letter, Dr. Pisetzner again wrote in 
support of the veteran's claim for service connection.  He 
noted his opinion that "the seeds of [his] paranoid illness 
date back to the time he was on active duty in the military... 
I have not seen a clearer picture of someone responding to 
the stresses of the military with a psychotic 
decompensation...It is quite clear that [his] illness is 
related to his period of active military service."  

A newspaper account of the 1970 homicide was submitted by the 
veteran, as well as an excerpt from a text, apparently from 
The Theory and Practice of Psychiatry.  The text refers to 
malaria as producing symptomatic psychosis and to the 
possibility that pain, such as low back pain might be 
accounted for by psychiatric explanations.  

A partial transcript of a 1974 court proceeding includes 
testimony of a psychiatric witness to the effect that the 
veteran's psychosis had been brewing for some years prior to 
the 1970 homicide.  It was noted that the veteran had had a 
sustained delusion for many years.  

The veteran testified at a January 1981 hearing at the RO.  
He described several combat campaigns and traumatic 
experiences in which he saw a fellow soldier die.  He 
indicated that his problems first surfaced after service 
while teaching.  He also described his beliefs regarding the 
Nazi-like authoritarian behavior of his former supervisor.  
VA treatment notes dated in January and February 1981 were 
received in which the veteran's psychiatric status was 
characterized as of early 1981.  

Following review of the evidence described above, service 
connection for a psychiatric disorder was denied by the Board 
in March 1982 on the basis that a new factual basis for 
service connection had not been presented.  The Board also 
found that the evidence did not establish that the veteran 
had PTSD.  

Received in June 1984 was a June 1978 private psychological 
testing and evaluation report in which the veteran's 
contemporaneous psychiatric problems were described.  

A May 1984 legal brief was received wherein evidence provided 
by several physicians was described, including 
Dr. Libertson's and Dr. Pisetzner's opinions that the 
veteran's problems were related to military service.  By a 
September 1984 decision in conjunction with the veteran's 
workers' compensation claim, an administrative law judge 
found that a psychological problem pre-existed the veteran's 
employment and dated to the time of his military service.  

In a February 1987 statement, the veteran listed several 
stressful experiences that occurred during his overseas 
military service.  He also reported that he had been 
hospitalized for emotional problems just prior to his 
separation from service.  At an April 1988 hearing, he 
described combat-like experiences in the European Theater.  
He indicated that a fellow soldier had been killed by an 
explosion, and that another had been drowned during a beach 
assault.  He testified that he had been nervous since service 
and that he had seen a psychiatrist once or twice about 1959.  

Based on all of the evidence described above, the Board 
denied service connection for PTSD in an April 1988 decision, 
finding that the evidence did not establish that the veteran 
had PTSD.  

Following the Board's April 1988 denial, copies of much of 
the evidence previously of record were again submitted.  
However, some new evidence was also submitted, including an 
October 1959 reference by a private physician to the 
veteran's having had a "wry" neck.  Records dated in 1959 
relating to an insurance claim referred to the veteran's back 
and neck.  

An October 1969 report from Daniel B. Schuster, M.D., refers 
to the veteran as having been paranoid.  

A March 1989 New York State Supreme Court decision on an 
appeal of the worker's compensation claim refers to the 
veteran's allegations that conditions at work precipitated a 
mental breakdown.  An April 1989 affidavit from an attorney 
refers to physicians' opinions that the veteran's 
psychological problems began during service.  Dr. Pisetzner 
wrote in February 1990 that the veteran was totally disabled 
and unemployable.  

A July 1990 VA outpatient treatment report indicates that the 
veteran appeared with papers from August 1969 showing that x-
rays had revealed osteoarthritis at C5 and C6.  It was noted 
that the veteran disagreed with this assessment and indicated 
that the problems were in fact due to his nerves.  The 
diagnoses included degenerative joint disease of the spine.  
Additional VA outpatient treatment reports dated from 
January 1989 to November 1990 were received, including 
reports which noted that the veteran was pursuing a claim for 
service connection for PTSD.  Several assessments included 
mention of degenerative joint disease of the spine.  

The veteran testified at a hearing held at the RO in 
November 1990 that he had acted as an interpreter for various 
military units during service.  He described experiences 
which included his witnessing a soldier being killed by an 
exploding artillery shell, his learning of another soldier 
being drowned during a beach landing, and hearing of yet 
another soldier who was found hanging from a tent pole.  He 
expressed his belief that back problems identified during and 
shortly after service were manifestations of a psychological 
disorder.  

Also received in 1990 were the transcripts of testimony 
adduced at hearings conducted in October and December 1983 in 
conjunction with the veteran's workers' compensation claim.  
In October 1983, Howard Leve, M.D., testified to his belief 
that the veteran had had a mental illness, paranoia, for many 
years.  He stated that the veteran's work experiences, indeed 
"everything that's gone on in his life," contributed to the 
development of his psychosis.  Dr. Leve also indicated, 
however, that he had seen nothing in the veteran's records 
showing that he had any type of psychiatric problem prior to 
1967.  At the December 1983 hearing, three additional 
psychiatrists testified, Drs. Libertson and Pisetzner (both 
of whom had previously submitted letters to VA), and 
Dr. Marion.  Dr. Libertson stated that the veteran's military 
experience and matrimonial experience could have been factors 
in the development of the acute florid episode of paranoid 
schizophrenia in 1967.  Dr. Pisetzner testified that the 
stress at work was one of the factors that precipitated the 
florid episode, and his delusional thinking regarding German 
people based on his military experience was one, if not the 
most major, factor.  Dr. Marion stated that, at the time of 
his evaluation of the veteran, there was no evidence of 
psychosis or neurosis, but that the acute florid episode was 
precipitated by work.  He indicated his opinion that the 
veteran was always aggressive and boisterous and had a 
paranoid personality, and that usually people with a paranoid 
personality eventually became schizophrenic.  

At a February 1992 hearing before the undersigned Member of 
the Board, the veteran testified that he experienced nervous 
problems prior to his discharge from military service.  He 
indicated that he had been hospitalized during service for 
problems with his back, but no one was able to specifically 
diagnose his difficulty.  He also testified about stressful 
experiences he endured during his overseas service.  

Also received into evidence were excerpts of medical texts, 
apparently taken from The Theory and Practice of Psychiatry 
and the Encyclopedia of Medicine.  Those excerpts, similar to 
ones previously submitted, refer to a malaria-produced 
symptomatic psychosis and to problems with pain which might 
be accounted for by psychiatric explanations.  

A partial transcript of a 1974 trial includes testimony of 
Daniel C. Broida, Ph.D.  He described the veteran's 
psychiatric status as it related to the March 1970 homicide 
of the veteran's former supervisor. 

A May 1991 legal brief prepared in conjunction with the 
veteran's workers' compensation claim includes references to 
evidence that related the veteran's mental illness to his 
period of military service.  

Following the issuance of the Court's November 1993 
memorandum decision and pursuant to the Board's April 1994 
remand, additional VA outpatient treatment records dated from 
1990 to 1994 were received.  Those records variously refer to 
schizophrenia, depression, and severe emotional problems 
experienced by the veteran.  An October 1991 report 
specifically notes that the veteran was appealing a claim for 
service connection for PTSD.  

Numerous legal documents relating to the veteran's workers' 
compensation claim and/or criminal trial were also received.  
Those documents contain occasional references to the 
veteran's mental illness as either having begun during or 
being attributable to his period of military service.  

Numerous documents relating to a claim for Social Security 
disability benefits have also been received.  Those include 
diagnostic studies and medical records dated as early as 
October 1967 showing a diagnosis of paranoid psychosis.  An 
October 1970 report of contact with John Lanzkron, M.D., 
indicates that that physician believed that the veteran 
probably had been schizophrenic most of his life.  Several 
psychiatric assessments dated in the 1970's were also made a 
part of the record, including a hospital report dated in 
June 1970 which shows that the veteran had long-standing 
chronic paranoid schizophrenia.  Several letters dated in 
1968 and 1969 from George M. Henry, M.D., show that the 
veteran was diagnosed as having paranoid psychosis.  

The veteran was examined by VA in July 1995.  It was noted 
that the entire record was reviewed and two examinations were 
conducted.  The examiner reported that the veteran had been 
diagnosed as having schizoaffective schizophrenia, chronic 
paranoid schizophrenia, acute schizophrenic reaction, and 
paranoid psychosis (known today as a paranoid delusional 
disorder).  It was also noted that PTSD should be included in 
the differential diagnosis.  The examiner specifically opined 
that he had ruled out schizophrenia because of the lack of 
continued bizarre behavior and the lack of auditory 
hallucinations of self-derogatory content.  It was reported 
that the veteran experienced some symptoms of PTSD, but that 
they were not the main cause of his emotional distress or his 
inability to function.  It was felt that the veteran's 
primary distress was the result of an overwhelming obsessive 
paranoid preoccupation.  The only diagnosis provided was 
paranoid delusional disorder.  The examiner concluded that 
the veteran's overall military experience during World War II 
had definitely affected his mental stability.  

In November 1996, the Board sought the opinion of an 
independent medical expert.  Such an opinion was received in 
December 1996 from an associate professor of psychiatry at 
the Vanderbilt School of Medicine.  The text of the opinion 
is as follows:  

PURPOSE:   

An independent medical opinion has been 
requested by the Department of Veterans 
Affairs concerning a claim for 
entitlement to "service connection" for 
a psychiatric disorder to include 
posttraumatic disorder for claim C [].  
Specifically, it is requested to answer 
the following question:  Is it at least 
as likely as not that the veterans 
currently diagnosed paranoid delusional 
disorder arose as a result of his World 
War II experience?

BACKGROUND SUMMARY:  

The patient was reportedly in the Army 
October 1942 to October 1945 and served 
in World War II.  He was not wounded in 
action to my knowledge, although he may 
have had a back injury in the service.  
After an honorable discharge, he attended 
beautician school and obtained a New York 
State license to practice in that field.  
For about 15 to 20 years he apparently 
was able to work (as a hair dresser and 
teacher) and even owned his own business 
as a hair dresser.  He also participated 
in extension courses and obtained a 
license to teach cosmetology.  He married 
in 1948 and had four children.  The 
subject apparently had significant 
marital problems many years later.  His 
wife described him as being "very 
jealous, possessive and domineering."  
In 1966 he was asked to resign as an 
instructor at the Rochester School System 
for personality conflicts and inability 
to satisfactorily relate to co-workers.  
He was described as domineering and 
lacking in judgment.  The patient 
considered this an injustice.  The 
patient reportedly felt persecuted and 
convinced that the supervisor of the 
school system had labeled him as a 
"homosexual".  

Psychiatric abnormalities were first 
noted in the late 1950's and early 1960's 
to my knowledge.  At that time he 
reportedly had significant job stress and 
was described as an "emotionally 
unstable personality".  He described 
some symptoms of posttraumatic stress 
disorder which surfaced in the 1960's.  
He had treatment in 1966 and received a 
diagnosis of paranoid delusional 
disorder.  He was described as being 
suspicious and guarded.  However, a 
summary in 6/17/69 indicated there was 
little overt pathology.  

In an evaluation of 8/69 he was described 
as unusually close to his mother and that 
he talked about "his mother's breasts 
which fed him well".  Other sexual 
issues of concern included a poor sexual 
interaction during his marriage.  Reports 
also mention that he was boisterous and 
authoritative with low self-esteem.  A 
note 11/70 indicates agitation and 
paranoid ideations.  In May 1970, the 
veteran was indicted for manslaughter 
after having shot his supervisor.  The 
patient reported that he thought the 
supervisor had a German luger.  He was 
given a diagnosis of paranoid 
schizophrenia.  A 1971 evaluation 
indicated circumstantial and tangential 
thinking with paranoid ideation regarding 
the manslaughter charges and limited 
insight.  He was found to be incompetent 
to stand trial and was committed to 
Manhattan State Hospital in 1970 and 
later to Dannemora State Hospital.  An 
appeal in 1973 was denied.  However, in 
July, 1974, the veteran was found not 
guilty by reason of insanity.  In 1976, a 
diagnosis of schizophrenia reaction, 
paranoid type, is noted.  At that time 
the patient was very suspicious of 
doctors, lawyers and other people, and 
his mood varied from open hostility to 
depression.  At times he had frequent 
grievances against nurses.  In 1973 he 
apparently had the delusion of an 
individual being in the German Gestapo.  

The patient has been treated with anti-
psychotic medications such as 
chlorpromazine and trifluoperazine.  An 
admission 8/74 also indicated the 
diagnosis of paranoid schizophrenia.  At 
times, he was reportedly angry with his 
sister who suggested that he did not 
really wish to be a hair dresser but 
actually wanted to be a priest or a 
missionary.  He was described as always 
being a "loner".  Disability claims and 
appeals have been turned down.  In a 
letter dated November 5, 1988, the 
patient reports reliving his war years 
and stated, "he was unemployable because 
Germany had labeled him "undesirable--
homosexual".  

Reports dating between 1972 and 1976 
indicate various diagnoses, including 
paranoid psychosis, schizophrenia 
paranoid type, involutional psychosis, 
and paranoia.  A previous examiner felt 
that symptoms of PTSD may be present, but 
that the primary source of distress was 
an overwhelming obsessive paranoid 
preoccupation.  An examination by 
Dr. Falcon found that the patient was 
very cooperative, personal appearance was 
neglected, speech was coherent and 
relevant.  His mood was depressed, his 
affect was restricted and angry at times, 
and thought processes were tangential.  
He had no hallucinations, and he had a 
significant paranoid system centering 
around Nazi Germany.  He concluded that 
posttraumatic stress disorder should be 
included in the "differential 
diagnosis" of the patient.  He felt that 
schizophrenia was not appropriate as he 
has not had auditory hallucinations, 
significant bizarre behavior and other 
important symptoms.  Some of these 
symptoms of PTSD were insomnia, intrusive 
memories, and possible survival guilt.  
He states, however, that the symptoms 
have not been the main cause of his 
emotional distress or inability to 
function, but rather the result of an 
overwhelming obsessive paranoid 
preoccupation.  Diagnosis of paranoid 
delusional disorder was given.  

In 1988 the Board of Veterans Appeals 
denied a claim for PTSD.  As a result, 
his claim was reopened in 1990.  In 1991, 
the appeal was denied due to no new 
substantive material.  A note of 9/26/95 
from the VA Regional Office in Buffalo, 
New York, indicates complaints of 
depression and emotional problems.  He 
also was frustrated over legal issues and 
the Gulf War.  A letter is noted from the 
applicant of October 14, 1995, in which 
he disagrees with a September 26, 1995 
Court Reasons and Basis in which service-
connected PTSD was denied.  A VA 
diagnosis of paranoid delusional disorder 
was given in July 1995.  Paranoid 
delusions included content referring to 
Nazi Germany.  This examiner concluded 
that the veterans military service in 
World War II severely affected his mental 
stability.  

ASSESSMENT: 

In the medical record provided no 
substantial new and material evidence to 
support a reopening of the claim for 
posttraumatic stress disorder.  The 
patient has received numerous diagnoses 
during his VA evaluations which include 
PTSD as a possible differential diagnosis 
along with many other diagnoses.  I 
consider a diagnosis of paranoid 
schizophrenia to be unlikely.  He has not 
had significant thought disorganization, 
hallucinations, grossly disorganized or 
catatonic behavior and only intermittent 
negative symptoms.  In addition, that 
illness usually strikes early in 
adulthood, whereas this client's first 
interaction with significant psychiatric 
treatment was nearly 20 years after 
service in World War II.  At various 
times, the patient has had mood 
disturbances with signs of possible 
hypomania and other times depressive 
symptoms, consistent with possible 
bipolar disorder or schizoaffective 
disorder.  Character pathology is 
suggested in references to low self-
esteem, possessiveness, authoritative 
behavior, emotional instability, non 
judgmental and poor interpersonal 
relationships.  His arousal, anxiety and 
avoidance states are consistent with 
posttraumatic stress disorder as well as 
other syndromes.  He has claimed re-
experiencing World War II experiences in 
dreams and recollections.  However, there 
was not significant documentation in his 
chart clearly supporting the diagnosis of 
PTSD as compared to other diagnoses.  
Rather, the client appears to primarily 
suffer from a thought disorder which may 
be best described as delusion disorder of 
a persecutory type and has obsessional 
features.  Delusional disorders occur 
more often in middle adulthood consistent 
with this patients' profile.  Patient's 
with delusional disorders are often 
socially isolated and have achievement 
less than expected as is found in this 
person.  This diagnosis is also 
consistent with hypersensitive 
individuals and not infrequently involve 
issues of homosexuality (as in this 
case).  Frequently, patients will expect 
poor treatment and have considerable 
distrust and suspicion as indicated in 
his charts.  Upon becoming frustrated, 
they may seek answers which can 
crystallize into a more vivid 
delusion(s).  

The cause(s) of delusional disorders is 
essentially unknown.  They may arise from 
biological or genetic factors and/or 
abnormal responses to stressful stimuli.  
In this case delusions were not evident 
until many years after Army service and 
after other many stressful events in his 
life.  His feelings of persecution may in 
fact contribute to the repeated requests 
for reevaluation of disability for PTSD 
nearly fifty years after service in the 
Army.  Patients with thought disorders 
frequently focus on actual events that 
have occurred in their life.  Thus, the 
content of World War II at times would 
not convincingly confirm a diagnosis of 
PTSD in light of the other information.  
Paranoia was also suggested in 
association to jealousy in his marriage, 
feelings of injustice by his bosses, 
believing others thought he was a 
"homosexual," and attitudes towards 
many different professional groups.  

Unfortunately, there are no definite 
objective tests for either thought 
disorders or PTSD.  Diagnoses are 
therefore based on clinical pictures.  It 
is my opinion, that it is more likely 
that the patient suffers from a primary 
delusional disorder than PTSD, and there 
is not sufficient reason to believe that 
it is more likely than not to be a result 
of World War II experiences.  

Because the December 1996 IME opinion used the incorrect 
legal standard in formulating the specialist's final 
conclusion, in June 1998 the Board requested another IME 
opinion, from a psychiatric expert at St. Louis University.  
The Board specifically requested that the IME provide an 
answer to the following question:  

Is it at least as likely as not that the 
veteran's currently diagnosed paranoid 
delusional disorder arose as a result of 
his World War II experiences?  

In August 1998, the IME's response was received.  The text 
of the opinion is as follows:  

Background

(The information is abstracted in the 
order found in the records provided.)

[The veteran] was born 7/[redacted]/23 and served 
in the Army 10/42 - 10/45.  After an 
honorable discharge, he married, had four 
children, and pursued cosmetology 
training.  He evidently worked directly 
in the field and also taught cosmetology 
in the public school system.

The first contact with the mental health 
system evidently is in the mid-60's, with 
[the veteran] telling a hearing on 
2/17/77 that after "that period of time 
[when] I was successful as a family man, 
as a shopowner", he saw a Dr. Peter B. 
Riley at the VA in 1967.  Dr. Riley notes 
that [the veteran] is "tense, anxious, 
emotional, and angry", "under stress 
(being forced to resign his teaching job, 
because of [unclear word] personal 
difficulties with management - having a 
difficult time in coping with the 
stress".  Diagnosis is "emotionally 
disturbed personality".

A letter from [redacted] on 5/1/84 
provides the first extensive information 
about two other psychiatric evaluations 
in 1967: one by a Dr. Joseph Marion at 
the Catholic Family Center, with a 
diagnosis of a "reactive depressive, 
with a character disorder of paranoia"; 
the second by a Dr. George M. Henry at 
Strong Memorial Hospital with a finding 
of "paranoid psychosis."  The letter 
notes Dr. Henry initially wrote that the 
"psychotic reaction was stated to be 
limited to the claimant's thoughts and 
concerns over Mr. [redacted]" but that 
several months later "Dr. Henry referred 
to the involvement of the claimant's 
problems with his wife."

(The summary of the Dr. Henry's initial 
evaluation 10/23/67 appears among papers 
from the 1990's: noted is that [the 
veteran] appears "quite anxious at times 
and also depressed.  His manner of 
relating is one of hostility and 
evasiveness....  He tries to control the 
interview to avoid answering questions 
related to material he brings up, and to 
place all the blame for what has happened 
to him, on the one man, his principal.  
He is quite suspicious of my desire to 
talk with other people who have known him 
and who could give me further data about 
his situation... .  He was circumstantial 
and rambling, quite evasive, though at no 
times frankly dissociated. ...  He denied ... 
ideas of reference or influence, feelings 
of persecution, save towards Mr. [redacted], 
delusions, or hallucinations."

Also noted is that the veteran "'went 
off the deep end', by which he means he 
became depressed, guilty, and self-
accusatory" for not talking his sister 
out of some brain surgery he felt she did 
not need and during which she died.  Dr. 
Henry notes that Dr. Marion, who 
evidently referred [the veteran] to the 
clinic where Dr. Henry works, was worried 
about [his] homicidal thoughts related to 
Mr. [redacted], writing: "'This man is 
capable of hurting, or even killing, this 
principal, Mr. [redacted].'"  Dr. Henry 
notes that [the veteran] "does wonder at 
times if he may be forced by his 
frustration to take physical action 
against Mr. [redacted]."  Explicit in the 
notes is that although [he] has some 
sleep disturbance, "he denies disturbing 
dreams."  Although [the veteran] denies 
others symptoms of depression, Dr. Henry 
concludes that "There is a significant 
component of depression" before 
concluding with the diagnosis of 
"paranoid psychosis.")

(Also found in the 1990's records is an 
interim note from Dr. Henry from 9/6/68 
which describes [the veteran's] 
continuing difficulties, emphasizing his 
problems with his marital relationship 
and with depression.  Problems with Mr. 
[redacted] continue: "he is convinced that 
Mr. [redacted] 'has it in for him.'"  There 
is no mention of service or war related 
symptoms.)

The first notes I find of psychiatry 
treatment is a voluntary psychiatric 
hospitalization at the VA Hospital, 
Canandaigua, N.Y., 6/17/68 - 7/31/68 
sometime after leaving the school system.  
A 7/8/68 report notes that on admission 
he told "a rather peculiar and 
circumstantial, as well as vague story 
regarding significant difficulties with 
his employer" to the point that he 
resigned, though he "continues probable 
legal litigation in regard to obtaining 
the job once again."

Information from [the veteran's] wife 
"indicates a long standing personality 
of authoritarianism, a highly rigid 
approach to almost any circumstances, 
with description by the wife that he is 
'strong, overwhelming, overpowering, 
domineering, blunt, tactless and 
sensitive.'"  The hospital summary notes 
"various conflicts throughout the 
marriage with the wife consulting a 
marriage counsellor at the Catholic 
Family Service in 1966."

The summary also notes that while in the 
hospital, "the patient has been 
agreeable, cooperative, friendly, active, 
showing very little overt or blatant 
pathology.  One had the feeling that he 
was manipulative and attempting to behave 
in the most proper manner in order to 
convince the hospital as well as everyone 
else that there is nothing wrong with 
him..."  His diagnosis was "schizophrenic 
reaction, paranoid type . . . in at least 
partial remission at this time."  He was 
treated with chlorpromazine and 
trifluoperazine at the time of discharge.

The next contact with the mental health 
system seems to have been 8/5/69 at the 
Mental Hygiene Clinic of the Rochester, 
N.Y., VA Hospital.  The examiner notes 
that [the veteran] is "a 46-year old, 
well dressed, well mannered, stylishly 
graying hairdresser" who "seems to be 
relevant, logical, and presents his case 
in a satisfactory manner."  The patient 
tells of being unable to find work as a 
teacher "because he is 'discriminated 
against by the State School 
Authorities'" who "believe that he is a 
potential trouble maker and possibly a 
'sex deviate.'"  Information from the 
patient's wife notes that he is 
"authoritative and boisterous one day 
and cries on the next, complaining that 
he is not a man and nobody respects him.  
He accuses his wife of infidelity, 
initiates a procedure of divorce and 
reverses himself the same day, claiming 
that he only wanted to test his wife." 
[the veteran] was assessed as 
"schizophrenia, paranoiac reaction, with 
no likelihood of gainful employment."

The next contact with the mental health 
system seems to be with the New York 
State Department of Mental Hygiene, date 
of admission 5/4/70, after being 
transferred from the Monroe County Jail 
where he was sent after an indictment for 
manslaughter.   A summary dated 6/11/70 
provides further information on [the 
veteran's] history.   [He] reports that 
he was "forced to resign [his teaching 
job] and he was warned that he will never 
receive a teaching job in any school.  He 
said that he had been suspected or 
branded a homosexual...  In regard to his 
charges he showed reluctance to discuss 
the subject; said he was 'crucified' or 
just 'caught in a web of circumstances."  
His family history includes two uncles 
who committed suicide. A brother and the 
brother's daughter had "nervous 
breakdowns."  Particularly noted is an 
absence of any significant substance use, 
and an absence of hallucinations.  He is 
diagnosed as "schizophrenia, paranoid 
type".  "His psychosis is characterized 
by ideas of reference; persecutory ideas 
concerning his school supervisor who he 
eventually shot and killed."  Evidently 
he received "no psychoactive drugs.

(Also among some 1990's papers is a 
Report on Individual with Mental 
Impairment dated 3/10/72 from Dannemora 
State Hospital.  This report notes that 
on admission 12/24/71 [the veteran] "was 
still quite paranoid in his ideation, 
demonstrating some limited insight but 
obviously still convinced about the 
harassment that this man was carrying on 
against him.  It appears that his whole 
history is illogical although there is 
some minor basis in reality to which he 
elaborated way out of contact [sic] into 
a very fixed delusional system.  
Diagnostic impression is Paranoia 
297.0."  Examination finds that "He 
speaks coherently, emotionally labile, 
delusional, especially on persecutory 
delusions."  During his hospital stay, 
[the veteran] "impresses as being 
intelligent but aloof. He has a good 
relation with staff members, but he is 
quite superior to other patients. He is 
cooperative and friendly.")

The next summary noted is from the 
Rochester State Hospital on 8/1/74.  On 
admission [the veteran] is noted to be 
"a 51 year old well dressed, very 
articulate, spontaneous and politely 
argumentative, intelligent man who 
understands the precise nature of his 
commitment and his rights  Affect is very 
mildly elated. There is some pressure of 
speech."

The summary is continued 1/5/76 and notes 
that during his hospital stay, [the 
veteran] "has been manipulative in his 
behavior, hostile and angry at times.  
Has refused his medication, psychotherapy 
and O.T. activities."  Notes from 
5/24/76 report "Mentally, also he has 
shown little change: his mood varies from 
open hostility to depression or 
philosophical acceptance of the 
situation. His mental trend reveals 
paranoid trends. His conclusions appear 
to follow his own private rules and 
twisted logic. He is suspicious of 
doctors, lawyers and other people he has 
met through work or court proceedings. 
His thoughts are not easily displaced by 
other topics, his conversation returning 
to the grievances he nurses."

A M.K. Pisetzner, M.D., notes in 12/21/78 
that [the veteran] "suffers from a 
severe psychiatric problem as evidenced 
by long-standing problems in dealing with 
authority, intermittent paranoid 
ideation, withdrawal, isolation and 
history of prolonged hospitalizations" 
without note of further symptoms or 
treatment. A later note of 1/22/80 notes 
that Dr. Pisetzner has been seeing the 
veteran] weekly or biweekly for two years 
for "intensive psychotherapy, some of 
which is uncovering in nature" which 
found "that the seeds of [his] paranoid 
illness date back to the time he was on 
active duty in the military."

A psychological evaluation 6/14/78 finds 
[the veteran] "an expansive, outgoing, 
loud and continually talking client with 
little insight into his impact on 
others." The report notes "He 
spontaneously spoke of his shooting a 
supervisor to death eight years ago and 
reported that the killing was 
premeditated and that he would do it 
again because 'the s.o.b. deserved' it."  

Medical progress notes from 1/23/91-
8/30/94 mention emotional problems but 
the problems noted are such as "heavily 
involved in compensation battle with 
government" (5/17/93) and "voiced 
several frustrations with legal issues in 
his life" and "seems to have many 
personal legal frustrations which he says 
prevents him from losing the weight" 
(3/30/92).  

A report from Juan R. Falcon, M.D., dated 
7/10/95 reports on an examination of [the 
veteran] done that summer.  Dr. Falcon 
notes "some symptoms of post-traumatic 
stress disorder such as insomnia, 
intrusive memories and possibly survival 
guilt."  Dr. Falcon then goes on: 
"However, these symptoms have not been 
the main cause of his emotional distress 
or inability to function socially and 
vocationally.  His main distress as I can 
see is the result of his overwhelming 
obsessive paranoid preoccupation that 
brought him under psychiatric treatment 
in 1966." He concludes with a diagnosis 
of "Paranoid Delusional Disorder" and 
adds "In view of the Nazi German content 
of his delusions and the severity and 
fixation of these delusions, I conclude 
that definitely his overall military 
experience in World War II severely 
affected his mental stability."

Testimony of Dr. William Libertson, Dr. 
Melvin K. Pisetzner, and Dr. Joseph 
Marion is available in a hearing before 
the workers' compensation board 12/6/83.  
Dr. Libertson testifies that he wrote a 
letter with the opinion that [the 
veteran's] "military service was a 
factor in the onset of his 
schizophrenia" "primarily because I 
could not rule it out."

Dr. Pisetzner testifies that [the 
veteran] "even though he had not had 
major psychiatric difficulties for a 
number of years dating back to his 
military experience in World War II, had 
been an irritable suspicious difficult 
man to get along with who did, it seemed 
he had a history of some thinking 
disorder".  Dr. Pisetzner states "I 
continue to believe that [the veteran's] 
illness began in the military, was 
acquiescent for a period of time, but 
then at that time stresses of wife at 
home and school experience became 
florid."  However Dr. Pisetzner never 
states what causes him to conclude that 
[his] illness began in the military.

Dr. Marion testifies that from his 
interaction with [the veteran] that he 
felt [his] mental disorders were a 
"reactive depression associated with 
underlying character disorder ... a 
paranoid personality."  Later Dr. Marion 
alludes to "the past military history" 
as perhaps being part of the stew that 
resulted in [the veteran's] eventual 
mental disability, but he does not say 
how it contributed.

Assessment

In the letter accompanying [the 
veteran's] file, two opinions are 
requested.  First is an opinion 
concerning the issue of whether new and 
material evidence has been submitted to 
reopen a claim.  This question seems 
rather vague (e.g. new compared to what?) 
so I cannot give an exact opinion on this 
matter.  I can say that information in 
the record noted to be from the 1990's 
does not significantly affect my 
assessment of [his] condition or its 
likely cause.

Second is requested my opinion on the 
question:

Is it at least as likely as not that 
the veteran's currently diagnosed 
paranoid delusional disorder arose as 
a result of his World War II 
experiences?

Also it is mentioned that a discussion of 
the facts and the medical principles 
involved can be of assistance to the 
board.

Psychiatric conditions, as are all 
medical conditions, are thought to arise 
as a product of the interaction of 
inherited (genetic) factors and of the 
environmental factors, the old nature vs. 
nurture question.  In psychiatric 
conditions, one tends to view the 
environmental factors as predominantly, 
or even totally, psychological insults, 
whereas in other medical conditions, 
environmental factors are physical 
insults (chemical [e.g. toxins], physical 
[e.g. radiation], or biological [e.g. 
virus].  This is still true even though 
many psychiatrists think that psychiatric 
disorders (e.g. depression, 
schizophrenia) are not unlike other 
medical conditions, i.e. a product of 
inherited factors and physical 
environmental factors.

Over time these perceptions can change: 
that which seemed predominantly caused 
more by inherited factors than 
environmental ones is later found to be 
more a result of environmental ones and 
vice versa.  For example, some of those 
thought insane in the past were 
eventually found to have tertiary 
syphilis.  Another example is ulcers: 
many ulcers, previously thought to be 
secondary to stress, have more recently 
found to have a bacteria causing much of 
the problem, so treating them with 
antibiotics is much more helpful than 
treating the stress (helping people 
manage their stress may be helpful but 
only insofar as it is helpful with 
managing stress levels in any chronic 
medical disorder).  Unfortunately such 
information as it relates to the causes 
of psychiatric disorders is slower to 
develop and harder to come by than that 
relating to other medical conditions.

Despite this state of psychiatric 
knowledge, information in the record 
casts some light on the cause of [the 
veteran's] mental disorder as follows:

1)  [His] family history for mental 
disorders suggests that his mental 
disorder has genetic factors, i.e. that 
he was born with at least the 
predisposition to his mental disorder.

One of the ways that we surmise how much 
nature contributes versus nurture is from 
the family history.  The information I 
gleaned from the record is as noted 
above: it includes two uncles who 
committed suicide.  A brother and the 
brother's daughter had "nervous 
breakdowns."

Disorders that run in families could 
certainly indicate common exposure to a 
particular environmental insult, e.g. if 
a father is abusive to his wife, the 
children might learn that being abusive 
to one's wife is okay.  But when medical 
disorders extend beyond the (presumed) 
nuclear family (so that there would have 
to be the same environmental insult in 
each branch of the family), it makes it 
less likely that there was a particular 
common environmental source of these 
disorders and more likely a common 
inherited source of these disorders.

2)  That twenty-two years went by after 
his separation from the military makes it 
less likely that [the veteran's] 
psychiatric disorders are related to his 
military service.

Most causes in medicine manifest their 
effects relatively quickly.  For example, 
cold viruses exert their effect within 
days. Similarly DSM-IV notes that PTSD 
"symptoms usually begin within the first 
3 months after the trauma".  (DSM-IV, 
p. 426).  The longer the interval between 
a given event and the presumed 
consequence, the harder it is to be 
confident of the cause and effect 
relation.

The first interaction that [the veteran] 
has with the mental health system is 
about 1967, after his problems developed 
with Mr. [redacted] at the school system.  
The timing of development of [his] 
symptoms correlates much more strongly 
with the stress of his problems with the 
school system than it does with his 
military service.

Some degree of psychological difficulty 
is suggested in the records prior to his 
first contacts with the mental health 
system: various records mention that 
[his] personality is not the easiest one 
to deal with and that [the veteran] had 
problems with depression and guilt about 
the time of his sister's death, but 
neither of these caused him distress 
enough to seek out mental health help.  
And there is no reason to believe that 
either of these had anything to do with 
his military service.

3)  When [the veteran] does enter the 
mental health system in the latter 60's, 
the interviewers note primarily the 
difficulties [he] has with his boss, 
Mr. [redacted], and secondarily, difficulties 
[he] has with his ([the veteran's]) wife, 
making it less likely that his symptoms 
were service-related.

These contemporaneous notes are pretty 
much devoid of service-related symptoms; 
they do not seem to mention the World War 
II-related references that are prominent 
after the killing of Mr. [redacted].  Anger 
directed against Mr. [redacted] and the 
school system, and depression seem to be 
the prime source of distress, with a 
secondary emphasis on his problems with 
his wife.

That the contemporaneous notes have 
little content related to his military 
service does not mean that such content 
was not there-doctors are unable to put 
down all information from their 
interviews.  However I expect that such 
service-related delusional content as 
[the veteran] related after the killing 
of Mr. [redacted] most probably would have 
been noted if present: even before the 
killing, the interviewer's were well 
aware of [the veteran's] hostility toward 
Mr. [redacted] and specifically noted what 
made [him] hostile. (In one report, Dr. 
Henry does specifically note the absence 
of delusions.)  Psychiatrists in general 
do note patients' more unusual delusions 
because they are so unusual, as they did 
note the Nazi-related delusions after 
[the veteran] killed Mr. [redacted].  Their 
absence in the notes suggest strongly 
their absence in the patient's report of 
his symptoms.

4)  Similarly, more recent interactions 
with [the veteran] (e.g. notes from the 
1990's, above) consistently report that 
his continuing focus and dysfunction 
relates, not to aspects of his military 
service, but rather to his perception of 
being treated unfairly by so many, e.g. 
the school system, various lawyers he 
engaged, the veterans' administration.

This focus is no different in kind from 
his perception of unfair treatment from 
Mr. [redacted] and the school system as 
expressed before the killing of Mr. 
[redacted].

5)  There is no reason to doubt that [the 
veteran] suffers from some symptoms of 
post-traumatic stress disorder.  It would 
be presumptuous of any of us to doubt 
someone without good reason.  But I do 
agree with Dr. Falcon's conclusion that 
the medical evidence present in [the 
veteran's] files shows that PTSD 
"symptoms have not been the main cause 
of his [his] emotional distress or 
inability to function socially and 
vocationally."  (see below)

Though PTSD was not well described when 
[the veteran] first entered the mental 
health system, the interviews of [him] in 
his record demonstrate a thoroughness 
which I expect would have picked up on 
symptoms that represented PTSD even 
though the interviewers did not have the 
terminology of more recent DSM's.  Notes 
from these interviews do not report such 
symptoms and, at least one time, note one 
symptom's specific absence (Dr. Henry 
noting that although [the veteran] has 
some sleep disturbance, "he denies 
disturbing dreams").  Again their 
absence in the notes does not mean they 
were not present, but it does strongly 
suggest their absence to any significant 
extent.  And in the 1990's, when the 
mental health field is more attuned to 
PTSD, symptoms of PTSD are still not 
prominent in the mental health notes, 
while those of delusional disorder are 
(see #6).  

6)  I think that [the veteran's] records 
do support a DSM-IV diagnosis of 
delusional disorder, persecutory type 
(ICD 297.1), and that the symptoms of 
this disorder are the main cause of [his] 
emotional distress and disability.  

A delusion is defined in the DSM-IV as 
follows:

"a false belief based on incorrect 
inference about external reality 
that is firmly sustained despite 
what almost everyone else believes 
and despite what constitutes 
incontrovertible and obvious proof 
to the contrary."  (DSM-IV, p. 765)

The DSM-IV describes the persecutory 
subtype of delusional disorder as 
follows:

This subtype applies when the 
central theme of the delusion 
involves the person's belief that he 
or she is being conspired against, 
cheated, spied on, followed, 
poisoned or drugged, maliciously 
maligned, harassed, or obstructed in 
the pursuit of long-term goals. 
Small slights may be exaggerated and 
become the focus of a delusional 
system. The focus of the delusion is 
often some injustice that must be 
remedied by legal action ('querulous 
paranoia'), and the affected person 
may engage in repeated attempts to 
obtain satisfaction by appeal to the 
courts and other government 
agencies.  Individuals with 
persecutory delusions are often 
resentful and angry and may resort 
to violence against those they 
believe are hurting them."  (DSM--
IV. p. 298)

Characteristic of delusional disorder is 
that "psychosocial functioning is not 
markedly impaired, and behavior is 
neither obviously odd nor bizarre" (p. 
296) when the delusional ideas are not 
being discussed or acted upon.  The usual 
age of onset of delusional disorder, 
unlike that of schizophrenia or manic-
depressive illness (DSM-IV mood 
disorders), is "generally in middle or 
late adult life." (p. 299)  Also noted 
by the DSM-IV is that depression probably 
is more common in persons with delusional 
disorder.

[The veteran] manifests many of these 
characteristics: he perceives Mr. [redacted] 
and the school system as maliciously 
maligning him; he has engaged in repeated 
attempts to obtain redress through legal 
action; he is noted to be resentful and 
angry; his functioning is not 
particularly unusual when off the subject 
of his delusions; the onset of 
significant mental health problems was in 
middle age; he is noted to be depressed 
at times.  Although certainly possible 
that [he] has personality traits or even 
a personality disorder causing him 
problems even before the development of 
the delusional disorder, the development 
of the delusional disorder marks the 
beginning of [the veteran's] mental 
disability.

Several examiners promote the theory 
that, because the focus of some of [the 
veteran's] thoughts and delusions is 
related to aspects of World War II and 
[his] service during that war, his 
delusions are a result of his being 
involved in the military in World War II.

The DSM-IV takes no position on this 
question - it has no clear explanation 
for the cause of delusional disorder.  I 
will note that when psychoanalytic 
thought was in ascendance, many, if not 
most or even all, psychiatric disorders 
were thought to be products of one's 
(psychological) environment.  Thus this 
school of thought would presume that [the 
veteran's] symptoms are secondary to his 
experiences: his symptoms include World 
War II-related content so obviously his 
military service is the origin of his 
mental disorder.

I think that many, if not most, 
psychiatrists of the present, are less 
likely to adopt this theory of the 
causation of psychiatric disorders, 
thinking rather that psychiatric 
disorders are a combination of inherited 
predispositions and environmental 
factors, some physical factors and some 
psychological. And I think that the DSM-
IV supports this view.

For example, the DSM-IV delusional 
disorder has other particular subtypes: 
erotomanic, grandiose, and jealous. In 
examining the descriptions of these other 
subtypes, one finds that the various 
types of delusions have little or no 
relevance to the person's life 
experience: people with the erotomanic 
subtype often think that someone who does 
not know them is in love with the person; 
the person with the grandiose subtype may 
think she has a special message from God 
or that she has special powers; the 
person with the jealous subtype does not 
have an unfaithful spouse.

In each of these subtypes, the cause of 
these disorders cannot be in the person's 
experience: if the person has had the 
experience noted, it is not a delusion.  
This general absence of any effect of the 
environment on whether the person 
expresses delusions strongly suggests 
that real experiences are in no way 
necessary for, and are probably unrelated 
to, the development of delusional 
disorder, i.e. that the delusional 
disorder is going to develop in any case.

The problem in delusional disorder is not 
that the person has had the experience 
that they believe is happening, it is 
that they misinterpret real experiences 
and believe this misinterpretation.  What 
the person's experiences contribute to a 
patient's symptoms is how the delusions 
are expressed.

For example, a person with delusional 
disorder might think Tom Cruise loves 
her. She does not think this because she 
has had some relation with Tom Cruise, 
but she can focus her delusion on Tom 
Cruise because she knows of him (she has 
experience of him).  Psychiatry's 
supposition is that she would develop the 
delusional disorder even if she did not 
know of Tom Cruise - that if she did not 
know of Tom Cruise, she would just focus 
her delusions on someone else she is 
aware of.

Similarly, I expect that [the veteran] 
developed his delusional disorder, not 
because of his experiences with Nazis (if 
that were sufficient, everyone with 
experience of World War II would have 
delusional disorder), but because 
whatever in one causes delusional 
disorder went off in [the veteran's] 
mind, and, knowing of Nazis and surmising 
Mr. [redacted] to be German, [he] expressed 
his delusions in that fashion.

In summary, I think [the veteran] suffers 
from delusional disorder, persecutory 
type.  I think this disorder has been the 
primary and major cause of his mental 
suffering and disability.  I think that 
[he] may have had personality traits or a 
personality disorder underlying the 
delusional disorder, also contributing to 
his mental disability.  I think that it 
is not at least as likely as not that the 
veteran's currently diagnosed paranoid 
delusional disorder arose as a result of 
his World War II experience.  In somewhat 
clearer language, I think it is much more 
likely (than not) that the veteran's 
currently diagnosed paranoid delusional 
disorder did not arise as a result of his 
World War II experiences.


In September 1998, the veteran and his attorney were provided 
with a copy of the 1998 IME opinion and were given 60 days to 
submit any additional evidence or argument.  No further 
communication has been received from either the veteran or 
his attorney.  

Analysis

The veteran has repeatedly argued that service connection 
should be granted for a psychiatric disability.  However, as 
already noted, this is not the first time such a claim has 
been made.  A claim for service connection for a psychosis 
was denied by the Board in March 1978 and a claim for service 
connection for a psychiatric disorder was denied by the Board 
in March 1982.  In addition, a claim for service connection 
for PTSD was denied by a Board decision in April 1988.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  Such a determination requires a finding 
of a current disability which is related to an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened except upon the presentation of "new 
and material evidence."  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. §§ 3.156, 20.1100.  In order to reopen a previously 
and finally disallowed claim, the Court has indicated that a 
two-step analysis is required.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
first step is to determine whether new and material evidence 
has been presented or secured since the time that the claim 
was previously and finally disallowed on any basis.  If new 
and material evidence has been received, then the second 
step, involving a de novo review of all of the evidence, both 
old and new, is to be undertaken to determine if there is a 
basis for granting the claim.  It should also be pointed out 
that, in determining whether evidence is material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

As pointed out above, in order to make a finding as to 
whether the recently submitted evidence is new, that evidence 
must be considered in relation to the entire record.  After 
the denial of service connection for a psychiatric disorder 
by the Board in March 1982, newly received evidence has 
included various legal documents which refer to medical 
opinions relating the veteran's mental illness to his 
experiences during military service.  While those opinions 
appear at times equivocal, particularly as expressed in a 
hearing for a workers' compensation claim, they do provide an 
indication that the veteran's military service had an impact 
on the development of a psychiatric illness.  Indeed, a VA 
examiner concluded in July 1995 that the veteran's military 
experience during World War II definitely affected his mental 
disability.  That evidence, because it relates current 
disability to military service, is relevant to and probative 
of the question of entitlement to service connection, 
particularly in light of the fact that that medical nexus 
evidence was previously the key missing evidence.  

The Board recognizes that the Court has held that a 
subsequently received medical opinion that corroborates an 
opinion that was of record at the time of a prior denial, 
particularly if the new opinion is offered by an expert and 
is based on the expert's personal examination, may well be 
considered "new," rather than merely cumulative.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Ramirez v. Brown, 
6 Vet. App. 6, 7 (1993).  

Moreover, inasmuch as the factual basis for newly received 
evidence, particularly medical evidence, must generally be 
accepted as true for purposes of determining whether that 
evidence is new and material, the Board recognizes that the 
evidentiary threshold for such a determination is rather low.  

Accordingly, the Board finds that the evidence concerning 
service connection for a chronic acquired psychiatric 
disorder that has been added to the record since the Board's 
1982 denial, particularly the 1995 VA examiner's report, is 
relevant and probative of the question of service connection 
and is not merely cumulative of that previously of record.  
Additionally, in light of physicians' comments regarding PTSD 
that have been added to the record since the Board's 1988 
denial, the Board finds that that evidence also is relevant 
and probative of the question of service connection and is 
not cumulative.  

In this regard, the Board is also cognizant of the recent 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, No. 98-7017 (Fed. Cir. 
Sept. 16, 1998), which invalidated the holding of the United 
Stated Court of Veterans Appeals in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) that established a "bright line" 
definition of what constitutes "material evidence" in the 
context of an application to reopen a claim for service 
connection, in favor of the existing regulatory framework of 
38 C.F.R. § 3.156 as set forth above.  

Therefore, the Board concludes that the evidence added to the 
record since March 1982 concerning the veteran's claim for 
service connection for a psychiatric disorder and that the 
evidence received since April 1988 regarding the issue of 
service connection for PTSD is not merely cumulative or 
redundant and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, 
including PTSD, is reopened.  



REMAND

In light of action taken herein to reopen the veteran's claim 
for service connection for a chronic acquired psychiatric 
disorder, to include PTSD, the claim must now be considered 
on the basis of all the evidence, both new and old.  The 
Court has held that the Board cannot deny a claim on a basis 
not addressed by the RO if the veteran would be prejudiced 
thereby.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, 
Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases 
from the veteran, the RO should 
request copies of up-to-date 
records of any examination or 
treatment, VA or non-VA, that the 
veteran has received for a 
psychiatric disorder.  All records 
so received should be associated 
with the claims folder.  

2.  The RO should then consider the 
veteran's claim for service 
connection for a chronic acquired 
psychiatric disorder, to include 
PTSD, on the basis of all the 
evidence, both new and old.  The 
RO's determination should include 
an assessment of whether the claim 
is well grounded.  If action taken 
remains adverse to the veteran, he 
and his attorney should be 
furnished with a supplemental 
statement of the case that provides 
them with the pertinent law and 
regulations regarding service 
connection for a chronic acquired 
psychiatric disorder, including 
PTSD, and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

